I dissent from the majority's opinion because I believe that we are not bound to follow the syllabus in the Rose case.
S.Ct.R. Rep.Op. 1(B) provides that "[t]he syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the Court for adjudication."
I agree with the dissent of Justice A.W. Sweeney in StateFarm Auto. Ins. Co. v. Rose (1991), 61 Ohio St.3d 528, 533,575 N.E.2d 459, 462, that the majority in that case decided an issue of law which was not before them when the majority held that the anti-stacking language in an uninsured/underinsured coverage provision is enforceable against wrongful death claimants under certain circumstances. Consequently, such a syllabus would not be binding on a lower court. We should, therefore, apply the law as stated in Wood v. Shepard (1988), 38 Ohio St.3d 86,526 N.E.2d 1089, and reverse the cause before us.